Case 2:18-cv-07338-R-KS Document 12 Filed 06/17/19 Page 1 of 2 Page ID #:124


 1
 1
 2
 2
 3
 3
 4
 4
 5
 5
 6
 6
 7
 7
 8                         UNITED STATES DISTRICT COURT
 8
 9                       CENTRAL DISTRICT OF CALIFORNIA
 9
10                                   WESTERN DIVISION
10
11
11
12
12 RONALD MAYER, an individual,                    CASE NO. 2:18-CV-07338-R-KS
13
13                      Plaintiff,
14
                                                   Case assigned for all purposes to the
14        v.                                       Hon. Manuel L. Real
15 NAVIGATORS SPECIALTY
15
   INSURANCE COMPANY, a New
16 York corporation, and                           ORDER
16
17
   Does 1-10,
17
18
18                    Defendants.
19
19
20
20   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
21
21      The Court, having reviewed the joint stipulation of the Parties, and finding good
22
22
     cause therefor, makes the following ORDER:
23
23
24
24   1. The Plaintiff is hereby granted leave to file the Second Amended Complaint, which
25
25      is deemed filed as of this date.
26
26
27   2. Being that the amount in controversy pursuant to the Second Amended Complaint
27
28
28      does not exceed $75,000.00, and given that Plaintiff has agreed to cap his claimed


                                                       1
                                           Joint Stipulation; Order
Case 2:18-cv-07338-R-KS Document 12 Filed 06/17/19 Page 2 of 2 Page ID #:125


 1      damages to $75,000.00, and has further agreed not to join any other plaintiff that
 1
 2
 2      would claim damages that would exceed the total $75,000.00 in claimed damages
 3
 3      alleged in the SAC, this matter is hereby REMANDED to the Superior Court of
 4
 4
 5      California, County of Los Angeles Case No. BC712415.
 5
 6
 6   3. All other matters currently scheduled in this federal action are hereby advanced to
 7
 7
        this date and vacated.
 8
 8
 9
 9   SO ORDERED.
10
10
11
11
12
     Dated: June 17, 2019                          _______________________________
12                                                 Honorable Manuel L. Real
13
13                                                 United States District Judge
14
14
15
15
16
16
17
17
18
18

19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28


                                                   2
                                       Joint Stipulation; Order
